             Case 18-31274 Document 2151 Filed in TXSB on 12/10/18 Page 1 of 3



                          IN THE UNITED STATES BANKRUPTCY COURT
                            FOR THE SOUTHERN DISTRICT OF TEXAS
                                     HOUSTON DIVISION                                                                   ENTERED
                                                                                                                        12/10/2018
                                                                  §
    In re:                                                        §         Chapter 11
                                                                  §
    IHEARTMEDIA, INC., et al.,1                                   §         Case No. 18-31274 (MI)
                                                                  §
                               Debtors.                           §         (Jointly Administered)
                                                                  §

STIPULATION AND ORDER REGARDING EXISTING DEADLINES IN RESPECT TO
    CONFIRMATION, THE LEGACY 510(B) CLAIMS, AND THE CCOH CLAIM

             The above-captioned debtors and debtors-in-possession (collectively, the “Debtors”), the

Wilmington Savings Fund Society, FSB solely in its capacity as successor indenture trustee with

respect to the 6.875% Senior Notes due 2018 and 7.25% Senior Notes due 2027, (“WSFS”),

together with the Debtors, (the “Parties”) hereby enter into this stipulation and order (this

“Stipulation and Order”) as follows:

             WHEREAS the hearing on Confirmation of the Debtors’ Plan of Reorganization has been

moved from December 11, 2018 to a future date.

             IT IS STIPULATED BY THE PARTIES AND HEREBY ORDERED THAT:

             1.     The deadline for the filing of the Confirmation Brief and Responses to Plan

Objections is extended from December 7, 2018 to a future date to be determined by agreement of

the parties, subject to the Court’s approval.




1     Due to the large number of Debtors in these chapter 11 cases, for which joint administration has been granted, a
      complete list of the Debtors and the last four digits of their tax identification, registration, or like numbers is not
      provided herein. A complete list of such information may be obtained on the website of the Debtors’ claims,
      noticing, and solicitation agent at https://cases.primeclerk.com/iheartmedia. The location of Debtor iHeartMedia
      Inc.’s principal place of business and the Debtors’ service address is: 20880 Stone Oak Parkway, San Antonio,
      Texas 78258.
         Case 18-31274 Document 2151 Filed in TXSB on 12/10/18 Page 2 of 3



         2.      The deadline for the filing of the Debtors’ Reply in Support of Their Objection to

  the Legacy 510(B) Claims shall be extended to a future date to be determined by agreement of the

  parties, subject to the Court’s approval.

         3.      The deadline for the filing of any response to the Objection of Wilmington Savings

  Fund Society FSB to Proof of Claim No. 3833 of Clear Channel Outdoor Holdings Inc., and any

  reply in support of the Objection, shall be extended to a future date to be determined by agreement

  of the parties, subject to the Court’s approval.




Signed: December 10, 2018

   Dated: ______________, 2018                           ____________________________________
   Houston, Texas                                        MARVIN ISGUR  Marvin Isgur
                                                         UNITED STATESBankruptcy
                                                             United States          Judge JUDGE
                                                                           BANKRUPTCY




                                                     2
          Case 18-31274 Document 2151 Filed in TXSB on 12/10/18 Page 3 of 3



          IN WITNESS WHEREOF, the Parties, by their authorized counsel, executed this

  Stipulation and Order as of the date written below.

Houston, Texas
December 5, 2018
/s/ Patricia B. Tomasco
Patricia B. Tomasco (TX Bar No. 01797600)             James H.M. Sprayregen, P.C.
Elizabeth C. Freeman (TX Bar No. 24009222)            Anup Sathy, P.C. (admitted pro hac vice)
Matthew D. Cavenaugh (TX Bar No. 24062656)            Brian D. Wolfe (admitted pro hac vice)
JACKSON WALKER L.L.P.                                 William A. Guerrieri (admitted pro hac vice)
1401 McKinney Street, Suite 1900                      Benjamin M. Rhode (admitted pro hac vice)
Houston, Texas 77010                                  KIRKLAND & ELLIS LLP
Telephone:       (713) 752-4200                       KIRKLAND & ELLIS INTERNATIONAL LLP
Facsimile:       (713) 752-4221                       300 North LaSalle Street
Email:           ptomasco@jw.com                      Chicago, Illinois 60654
                 efreeman@jw.com                      Telephone:       (312) 862-2000
                 mcavenaugh@jw.com                    Facsimile:       (312) 862-2200
                                                      Email:           james.sprayregen@kirkland.com
                                                                       anup.sathy@kirkland.com
Co-Counsel to the Debtors                                              brian.wolfe@kirkland.com
and Debtors in Possession                                              will.guerrieri@kirkland.com
                                                                       benjamin.rhode@kirkland.com

                                                      -and-

                                                      Christopher J. Marcus, P.C. (admitted pro hac vice)
                                                      KIRKLAND & ELLIS LLP
                                                      KIRKLAND & ELLIS INTERNATIONAL LLP
                                                      601 Lexington Avenue
                                                      New York, New York 10022
                                                      Telephone:      (212) 446-4800
                                                      Facsimile:      (212) 446-4900
                                                      Email:          christopher.marcus@kirkland.com

                                                      Co-Counsel to the Debtors
                                                      and Debtors in Possession
/s/ Timothy A. Davidson II_________________
Timothy A. Davidson II (TX Bar No. 24012503)
Ashley L. Harper (TX Bar No. 24065272)
HUNTON ANDREWS KURTH LLP
600 Travis, Suite 4200
Houston, Texas 77002
Telephone: (713) 220-3810
Fax:           (713) 220-4285
Email:         taddavidson@HuntonAK.com
               ashleyharper@HuntonAK.com

Counsel to WSFS




                                                  3
